 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD TERFLINGER,                                No. 2:17-cv-0902 AC P
12                        Plaintiff,
13           v.                                          ORDER
14    B. WILEY, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding through limited appointment counsel with a civil

18   rights action pursuant to 42 U.S.C. § 1983. On January 15, 2020, this matter came before the

19   court for a status conference regarding plaintiff’s competency and the potential appointment of a

20   guardian ad litem for purposes of further settlement proceedings. Lori Rifkin appeared on behalf

21   of plaintiff, and Janet Chen appeared on behalf of defendants. Having considered the documents

22   submitted at ECF Nos. 41 and 46, and the statements of counsel, the court makes the following

23   findings for reasons stated on the record and with the concurrence of all counsel:

24          1. There has been a substantial showing of incompetence that requires a competency

25                hearing. See Allen v. Calderon, 408 F.3d 1150, 1153 (9th Cir. 2005).

26          2. Plaintiff is unable, due to his dementia and related cognitive deficits, to participate

27                meaningfully in a competency hearing, and the question of competence may be

28                reliably determined on the basis of the record before the court without his appearance.
                                                        1
 1          3. The record establishes that Mr. Terflinger lacks the capacity to understand the nature
 2              and consequences of the instant proceedings, and is unable to assist counsel in
 3              negotiating a settlement or preparing the case. He is therefore incompetent under
 4              California law. See Cal. Civ. Proc. Code § 372; In re Jessica G., 93 Cal. App. 4th
 5              1180, 1186 (2001).
 6          4. Appointment of a guardian at litem for purposes of further settlement proceedings is
 7              appropriate under Federal Rule of Civil Procedure 17(c)(2).
 8          Accordingly, IT IS HEREBY ORDERED that counsel for plaintiff shall confer with the
 9   potential guardian ad litem and defense counsel in order to schedule a further hearing to address
10   the proposed appointment.
11   DATED: January 15, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
